FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                February 20, 2013
                                TENTH CIRCUIT
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court

 HERMAN PATTERSON,

              Petitioner - Appellant,                  No. 12-6252
                                               (D.C. No. 5:12-CV-00376-HE)
 v.                                                  (W.D. Oklahoma)
 MARVIN VAUGHN, Warden,

              Respondent - Appellee.


                           ORDER DENYING
                    CERTIFICATE OF APPEALABILITY *


Before BRISCOE, ANDERSON, and TYMKOVICH, Circuit Judges.




      Petitioner and appellant, Herman Patterson, proceeding pro se, seeks a

certificate of appealability (“COA”) to enable him to appeal the dismissal of his

petition under 28 U.S.C. § 2241. For the following reasons, we deny his request

and decline to issue a COA.




      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 32.1.
                                 BACKGROUND

      Mr. Patterson was placed in the Avalon Correctional Facility half-way

house (“Avalon”), a private corrections facility, in July of 2009. He had been

convicted of assault and battery on a police officer and assault and battery with a

dangerous weapon and received five and six year sentences, respectively, to be

served concurrently with some other sentences Mr. Patterson was already serving.

      On February 10, 2011, he returned to the half-way house with a paper bag

containing some hamburgers and a pill bottle filled with a green leafy substance,

which authorities presumed was marijuana. It was confiscated and Mr. Patterson

received a disciplinary report on February 21, 2011, for a “law violation.” The

incident was reported to the local police and Mr. Patterson was arrested. 1

      A hearing was conducted, presumably at the Avalon half-way house, on

February 25, 2011, which Mr. Patterson attended. Mr. Patterson was found guilty

of the law violation and that finding was approved by the facility head.

Mr. Patterson received notice of the facility head’s approval of the finding of

guilt on February 28, 2011. As a result of this finding, Mr. Patterson lost 365

days of good time credit he had earned. There is apparently no record of any

appeal by Mr. Patterson to the head of the Avalon half-way house after the

finding of guilt.


      1
       It is not clear from this record whether anything came of his arrest by the
local police.

                                        -2-
      Mr. Patterson subsequently wrote eight letters to the Director of the Avalon

half-way house, attempting to appeal the misconduct report. 2 The letters were

apparently procedurally deficient. Mr. Patterson’s first letter was written on

April 4, 2011, and the last was written on July 18, 2011. The last response he

received from Avalon was on August 3, 2011. There is an established

disciplinary procedure to be used by inmates to appeal disciplinary reports, and

Mr. Patterson presumably failed to follow that procedure.

      On August 16, 2011, Mr. Patterson filed a petition in the Tulsa County

District Court, seeking review of the disciplinary report. On November 10, 2011,

he was denied relief because he had named the wrong party. Mr. Patterson filed

an appeal with the Oklahoma Court of Criminal Appeals on December 30, 2011,

and the court denied relief on January 31, 2012, because the appeal was not

timely filed.

      On September 2, 2011, Mr. Patterson filed a petition for habeas corpus

relief in the federal district court in the Western District of Oklahoma and was

denied relief on December 21, 2011, for failure to exhaust state judicial remedies.

      On November 30, 2011, Mr. Patterson filed a petition in Oklahoma County

District Court, seeking review of the disciplinary report. He was again denied



      2
        The record is unclear whether the “facility head” is the same as the
“Director.” What is clear is that Mr. Patterson never made a successful appeal to
either one.

                                        -3-
relief, this time for failure to exhaust administrative remedies. He did not appeal

that case further, to the court of criminal appeals.

      Finally, Mr. Patterson brought the instant petition under 28 U.S.C. § 2241

to the federal district court in the Western District of Oklahoma, claiming that he

had been denied due process by the State of Oklahoma by means of the

disciplinary report which stripped him of 365 days of good time earned credits.

The defendant Warden claims that Mr. Patterson has failed to exhaust either his

state administrative or judicial remedies. The Warden has not filed an answer or

response to Mr. Patterson’s § 2241 petition, but instead has filed a motion to

dismiss Mr. Patterson’s petition for failing to properly exhaust the necessary state

remedies.

      “A habeas petitioner is ‘generally required to exhaust state remedies

whether his action is brought under § 2241 or § 2254.” Hamm v. Saffle, 300 F.3d
1213, 1216 (10th Cir. 2002) (quoting Montez v. McKinna, 208 F.3d 862, 866

(10th Cir. 2000)). “The exhaustion of state remedies includes both administrative

and state court remedies.” Id.; see also Garza v. Davis, 596 F.3d 1198, 1203

(10th Cir. 2010) (“The exhaustion of available administrative remedies is a

prerequisite for § 2241 habeas relief, although we recognize that the statute itself

does not expressly contains such a requirement.”). “A narrow exception to the

exhaustion requirement applies if a petitioner can demonstrate that exhaustion is

futile.” Garza, 596 F.3d at 1203.

                                          -4-
      The magistrate judge to whom the matter was referred recommended that

the respondent’s motion to dismiss be granted and the petition dismissed without

prejudice because Mr. Patterson failed to exhaust his available state court

remedies.

      Mr. Patterson filed an objection to the magistrate judge’s Report and

Recommendation, arguing that he did exhaust his remedies because he “gave each

court one full opportunity.” Order at 1 (citing Objection at 3), R. Vol. 1 at 163.

He also claimed that “time has ran out and petitioner has no availability to

exhaust any state remedies.” Id. Mr. Patterson did not, however, challenge the

magistrate judge’s determination that he had failed to appeal or properly appeal

the rulings of the Oklahoma and Tulsa County District Courts to the Oklahoma

Court of Criminal Appeals. He also failed to demonstrate that exhaustion would

be futile because either “there is an absence of available State corrective process”

or “circumstances exist that render such process ineffective to protect the rights

of the applicant.” Order at 1 (quoting 28 U.S.C. § 2254(b)(1)(B)(i)(ii)). Id. The

district court accordingly adopted the Report and Recommendation, granted the

Warden’s motion to dismiss and dismissed Mr. Patterson’s petition without

prejudice, for failure to exhaust. The court also denied a COA, finding that

Mr. Patterson had not made “a substantial showing of the denial of a

constitutional right.” Order at 2 (quoting 28 U.S.C. § 2253(c)(2)). Id. at 164.




                                         -5-
The court consequently denied Mr. Patterson’s request for leave to proceed on

appeal in forma pauperis (“ifp”). This appeal followed.



                                   DISCUSSION

       A petitioner seeking habeas relief must obtain a COA before this court

may consider the merits of his appeal. Miller-El v. Cockrell, 537 U.S. 322, 336

(2003). To be entitled to a COA, Mr. Patterson must make “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this

showing, the petitioner must demonstrate that “reasonable jurists could debate

whether (or for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El, 537 U.S. at 336 (quotations

omitted). When the district court denies a habeas petition on procedural grounds

without reaching the underlying constitutional claim, this court will issue a COA

only “if the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right, and

that jurists of reason could find it debatable whether the district court was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478 (2000).

      Here, there can be no doubt that Mr. Patterson failed to exhaust his

administrative and state judicial remedies. No reasonable jurists could debate the




                                         -6-
question. Accordingly, for the foregoing reasons, we deny a COA and dismiss

this matter. We also deny permission to proceed ifp.



                                 CONCLUSION

      For the foregoing reasons, we DENY a COA and DENY permission to

proceed ifp. This matter shall be dismissed.

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




                                       -7-